                              Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 1 of 16

JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
      ROBERT JACKSON                                                                                           FIRST CHICAGO INSURANCE COMPANY

    (b) County of Residence of First Listed Plaintiff             Philadelphia                                County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Adam S. Barrist, Esq., 215-432-8829
P.O. Box 1820, Media, PA 19063

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C §1332
VI. CAUSE OF ACTION Brief description of cause:
                                           Motor vehicle collision in Philadelphia, PA.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         In excess of $150,000.00                 JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/23/2021                                                              /s/ ASB3587
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
       Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 2 of 16




     ROBERT JACKSON
                Plaintiff

     FIRST CHICAGO INSURANCE COMPANY
                 Defendant




03/23/2021                  /s/ Adam S. Barrist, Esq.   ROBERT JACKSON


215-432-8829                 267-247-3098               abarrist@barristfirm.com
                             Case 2:21-cv-01389-TJS
                                               UNITEDDocument  1 Filed
                                                     STATES DISTRICT    03/23/21 Page 3 of 16
                                                                     COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                      317 N. 52nd Street, Apt. 5, Philadelphia, PA 19139
Address of Plaintiff: ______________________________________________________________________________________________
                                       6640 S. Cicero Avenue, Bedford Park, IL 60638
Address of Defendant: ____________________________________________________________________________________________
                                                                        Philadelphia, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
           03/23/2021
DATE: __________________________________                     __________________________________________                                    88645
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                        
                                                                                            ✔    5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

         Adam S. Barrist, Esq.
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


           03/23/2021
DATE: __________________________________                     __________________________________________                                    88645
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
            Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 4 of 16




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
ROBERT JACKSON                                           : CIVIL ACTION
317 N. 52nd Street, Apt. 5                               :
Philadelphia, PA 19139                                   : No.________
                                                         :
                      Plaintiff,                         :
                                                         :
       v.                                                :
                                                         :
FIRST CHICAGO INSURANCE COMPANY                          :
6640 S. Cicero Avenue                                    :
Bedford Park, IL 60638                                   :
                                                         :
                      Defendant.                         :
                                                         :


                                         COMPLAINT

       Plaintiff, Robert Jackson (“Mr. Jackson” or “Plaintiff”), through his undersigned attorney,

brings the following Complaint against the above-captioned Defendant.


                                            PARTIES

  1. Plaintiff is an adult individual, citizen, resident and domiciliary of the Commonwealth of

      Pennsylvania, with a home address of 317 N. 52nd Street, Apt. 5, Philadelphia, PA 19139.


  2. Defendant, First Chicago Insurance Company (“First Chicago” or “Defendant”), is, upon

      information and belief, a corporation, partnership or other business entity with a place of

      incorporation of, principal place of business and citizenship of 6640 S. Cicero Avenue,

      Bedford Park, IL 60638.
       Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 5 of 16




                              JURISDICTION AND VENUE

3. Jurisdiction is conferred pursuant to 28 U.S.C §1332 as Plaintiff is a citizen, resident and

   domiciliary of the Commonwealth of Pennsylvania and Defendant is a corporation,

   partnership or other business entity with a place of incorporation, principal place of

   business of and citizenship of the State of Illinois.

4. There is, therefore, complete diversity between all Plaintiffs and all Defendants.

5. The amount in controversy exceeds the sum of $75,000.00, exclusive of interest, fees and

   costs.

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2), as the personal

   injuries that are the subject of this litigation occurred in Philadelphia, PA, within this

   District.


                                           FACTS


7. On July 30, 2020, Mr. Jackson, while a passenger in a commercial van, was severely

   injured when Christopher Goodman (“Mr. Goodman”) negligently struck his vehicle from

   behind while it was at a complete stop at the intersection of 52nd Street and Baltimore

   Avenue in Philadelphia, PA.

8. The vehicle in which Mr. Jackson was a passenger was a commercial vehicle being driven

   by First Chicago insured, Hamilton Enterprises of Philadelphia (“Hamilton”).

9. Prior to the institution of this suit, Mr. Goodman’s third-party bodily injury insurance policy

   limits were fully tendered to Mr. Jackson, who was injured as the result of his negligence.

10. Prior to accepting a settlement with Mr. Goodman’s insurer in the third-party bodily injury

   claim, Mr. Jackson sought and obtained from First Chicago permission to do so, so that he

   could pursue the within claim for Underinsured Motorist (“UIM”) benefits under Hamilton’s

                                              2
       Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 6 of 16




   First Chicago UIM policy. A true and correct copy of the January 28, 2021 letter from First

   Chicago, approving of the underlying third-party bodily injury settlement, is attached hereto,

   incorporated herein, and marked as Exhibit “A.”

11. Under Pennsylvania law, as a passenger in the Hamilton vehicle that was insured by First

   Chicago, Mr. Jackson is entitled to UIM benefits under the First Chicago policy.

12. At all relevant times, Mr. Jackson was an intended third-party beneficiary of the First

   Chicago UIM policy, as he was a commercial passenger in the Hamilton vehicle.

13. Mr. Jackson, a passenger, was not charged nor deemed at fault for his role in the subject

   collision.

14. Such violent collision caused Mr. Jackson to a) sustain the permanent injuries described

   below, that have caused his body to not heal or function normally with further medical

   treatment; and b) suffer significant financial harm.

15. As the direct and proximate cause of Mr. Goodman’s negligence as stated above, Mr.

   Jackson has suffered severe permanent physical injury and financial loss.

16. The injuries that Mr. Jackson has sustained are permanent in nature. Mr. Jackson has

   suffered great physical and mental pain and anguish, and in all reasonable probability, will

   continue to suffer in this manner for a long time in the future, if not for the balance of his

   natural life.

17. As a further result of the above negligent acts committed by Mr. Goodman, Mr. Jackson

   has incurred and will continue to incur substantial medical expenses for medical care and

   attention and will continue to incur additional medical expenses into the foreseeable

   future.

18. In addition, Mr. Jackson has suffered other economic injury and will likely continue to

   suffer such economic injury.

                                              3
       Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 7 of 16




19. Mr. Goodman operated his vehicle in such a reckless, careless, and/or negligent manner as

   to have caused the aforesaid collision to occur.

20. Mr. Goodman had a duty to Mr. Jackson to not operate his vehicle in such a reckless,

   careless, and/or negligent manner.

21. Mr. Goodman breached said duty, as set forth below.

22. As a direct and proximate result of the aforesaid acts, omissions, recklessness,

   carelessness, and/or negligence on the part of Mr. Goodman, Mr. Jackson suffered severe

   personal injuries; has been and will be in the future, made to endure great pain and

   suffering, both physical and mental in nature, has been and will be in the future required to

   expend great sums of money for medical services; has been and will be in the future

   prevented from attending to his regular activities, duties and responsibilities; has been and

   will in the future be made to suffer lost earnings and other pecuniary loss.

23. The aforesaid accident was caused by the negligence, carelessness, and/or recklessness of

   Mr. Goodman, because he:

       a. Failed to keep his vehicle under control at all relevant times;

       b. Was driving at an excessive speed under the circumstances;

       c. Violated the Assured Clear Distance Ahead Rule;

       d. Disregarded traffic signals and signs;

       e. Failed to keep a proper lookout;

       f. Violently struck Plaintiff’s vehicle from behind;

       g. Was driving in distracted fashion;

       h. Caused a violent collision to take place; and

       i. Otherwise failed to exercise due care under the circumstances.

                                              4
       Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 8 of 16




24. As the result of the above-referenced accident, Mr. Jackson suffered painful and serious

   injuries, including, but not limited to:

        a. fractured ribs;

        b. disc herniations from C3 through C5;

        c. disc herniations from L2 through S1;

        d. radiculopathy;

        e. cervicalgia;

        f.   nerve damage throughout his body;

        g. strains, sprains, disc bulges and disc herniations throughout his body, the extent of

             which is presently unknown;

        h. torn ligaments and tendons throughout his body, the extent of which is presently

             unknown;

        i.   head injuries, the extent of which is presently unknown; and

        j.   emotional harm, the extent of which is presently unknown.

25. As a result of such accident, Mr. Jackson has incurred medical expenses and will continue

   to incur said medical expenses for an indefinite time into the future.

26. As a result of such accident, Mr. Jackson suffered grievous pain and suffering and may

   continue to suffer same for an indefinite time into the future.

27. As a further result of such accident, Mr. Jackson has suffered and will continue to suffer a

   loss of life’s pleasures.

                               COUNT ONE – BAD FAITH

28. Plaintiff incorporates, by reference, the foregoing paragraphs, as though set forth fully

   herein.

29. Mr. Jackson, an intended third-party beneficiary of the First Chicago UIM policy, was an

                                              5
       Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 9 of 16




   “insured” of First Chicago, within the meaning of 42 Pa.C.S.A. §8371, which statute

   imposes a duty upon an insurance company to act in good faith in dealing with Mr.

   Jackson, including but not limited to the handling of his underinsured motorist claim.

30. First Chicago’s duty to act in good faith included, without limitation, the obligation to act

   with reasonable promptness in evaluating and responding to Mr. Jackson’s claims and with

   reasonable fairness.

31. In view of the foregoing, First Chicago acted in bad faith as follows:

        a. Failure to make any offer of settlement after having been presented with full and

            complete documentary proof of 1) the extent of Mr. Jackson’s collision-related

            injuries; 2) the clear liability on the part of the tortfeasor; and 3) the extent of the

            tortfeasor’s bodily injury insurance limits and that such limits had been tendered;

        b. Failure to make a fair offer of settlement after having been presented with full and

            complete documentary proof of 1) the extent of Mr. Jackson’s collision-related

            injuries; 2) the clear liability on the part of the tortfeasor (including, but not limited

            to the tortfeasor having pled guilty to a traffic-related charge in connection with the

            subject collision); and 3) the extent of the tortfeasor’s bodily injury insurance limits

            and that such limits had been tendered;

        c. Failure to properly investigate Mr. Jackson’s claim;

        d. Failure to properly consider evidence supplied by Mr. Jackson and his counsel in

            support of his claim;

        e. Causing Mr. Jackson to suffer undue hardship as a result of reckless, wanton and

            arbitrary claims-handling practices;

        f. Willfully neglecting to consider or process evidence in an effort to save from paying

            Mr. Jackson the benefits to which he was legally entitled;

                                              6
        Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 10 of 16




          g. Adopting a company practice of intentionally undervaluing underinsured motorist

              claims and delaying paying said claims for an unreasonable period of time;

          h. Delaying and refusing to pay Mr. Jackson’s claim despite having no medical or

              legal reason not to;

          i. Forcing Mr. Jackson to file suit to recover UIM benefits owing to him;

          j. Failing to make reasonable and fair offers of settlement of Mr. Jackson’s UIM

              claim;

          k. Making representations that were unreasonable in light of the facts and

              circumstances surrounding Mr. Jackson’s claims;

          l. Making offers of settlement that were unfair and unreasonable in light of the

              injuries and losses sustained by Mr. Jackson as a result of the collision;

          m. Breaching covenants of good faith and fair dealing;

          n. Failing to pay all sums of money owed to Mr. Jackson;

          o. Causing Mr. Jackson unnecessary and undue hardships;

          p. Engaging in unfair settlement negotiations with their insured / intended third-party

              beneficiary;

          q. Maintaining positions contrary to the policy, facts and evidence; and

          r. Committing various violations of the Pennsylvania’s Unfair Insurance Practices

              Act, 40 P.S. §1171.1 et seq. and related regulations including but not limited to The

              Unfair Claim Settlement Practices Regulations, 31 §146.1 et seq.

  32. First Chicago’s actions have been in reckless disregard of Mr. Jackson’s rights, and have

     been willful, wanton and outrageous.


      WHEREFORE, Plaintiff, Robert Jackson, demands judgment against the Defendant, First

Chicago, in an amount in excess of $150,000.00, for any and all damages provided under 42
                                                7
         Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 11 of 16




Pa.C.S.A. §8371, including without limitation to, punitive damages, costs, fees and whatever

additional relief that this Honorable Court deems just and appropriate.


                COUNT TWO – UNDERINSURED MOTORIST COVERAGE

  33. Plaintiff incorporates, by reference, the foregoing paragraphs, as though set forth fully

      herein.

  34. Mr. Jackson is an intended third-party beneficiary of Hamilton’s First Chicago UIM policy

      which provides for UIM coverage. (Despite request, Plaintiff has not been provided with the

      subject policy or Declarations Page. However, Defendant is in possession of the same is

      aware/on notice of its contents).

  35. First Chicago is and was duly licensed to engage in the Commonwealth of Pennsylvania in the

      sale, issuance and distribution of policies of automobile insurance providing various forms of

      coverage to drivers, passengers and owners of automobiles in the Commonwealth of

      Pennsylvania.

  36. First Chicago did issue for consideration, a UIM policy, which provides, pursuant to

      Pennsylvania law, for UIM coverage, and under said coverage, First Chicago agreed to pay

      all sums which, inter alia, occupants of Hamilton’s vehicle would legally be entitled to recover

      in the event of an underinsured motorist scenario, such as the one that exists in this case.

      (Despite request, Plaintiff has not been provided with the subject policy or Declarations Page.

      However, Defendant is in possession of the same is aware/on notice of its contents).

  37. First Chicago is, therefore, liable to Mr. Jackson, an occupant of the First Chicago-insured

      vehicle of Hamilton for his injuries, damages and losses caused by the negligence of Mr.

      Goodman, who was underinsured at the time of the subject collision.

  38. Despite having made a demand under Hamilton’s First Chicago UIM policy, First Chicago

      has refused to properly negotiate a reasonable settlement for the injuries and damages in the
                                                8
         Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 12 of 16




      subject collision, pursuant to the aforesaid contract of insurance.


       WHEREFORE, Plaintiff, Robert Jackson, demands judgment against the Defendant, First

Chicago, in an amount in excess of $150,000.00, plus costs, fees and whatever additional relief

that this Honorable Court deems just and appropriate.


                       COUNT THREE – BREACH OF CONTRACT

  39. Plaintiff incorporates, by reference, the foregoing paragraphs, as though set forth fully

      herein.

  40. In accordance with the Hamilton UIM policy issued by First Chicago, Mr. Jackson, an

      intended third-party beneficiary of that policy, which was entered into for his benefit, for

      valuable consideration, made a claim for benefits under such policy.

  41. Upon information and belief, First Chicago improperly, unjustifiably and unconscionably

      attempted to deny benefits due and/or failed to timely pay benefits due under the policy

      pursuant to a bias.

  42. First Chicago misrepresented and deliberately under-evaluated Mr. Jackson’s UIM claim.

  43. First Chicago has refused and failed to pay the reasonable value of Mr. Jackson’s UIM

      claim.

  44. First Chicago has wrongfully withheld benefits owed to Mr. Jackson pursuant to the policy.

  45. First Chicago did so by knowingly evaluating its financial interests above the interests of

      its insured.

  46. As a further consequence of First Chicago’s breach of the Insurance Policy, First Chicago

      has been unjustifiably enriched to the detriment of Mr. Jackson.

  47. As a further consequence of First Chicago’s breach of the Insurance Policy, Mr. Jackson

      has suffered losses, including but not limited to loss of use of benefits payable.

                                                9
          Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 13 of 16




   48. The actions of First Chicago described in this Complaint represent a breach of contract.

   49. As a result of First Chicago’s actions as described, they breached their obligation of good

       faith and fair dealing.

   50. Mr. Jackson had been damaged in a sum not yet fully determined, but in any event to be

       proved at the time of trial.

   51. Mr. Jackson is not in possession of the subject contract governing his insurance coverage

       with First Chicago and is therefore unable to attach it to this Complaint. However, First

       Chicago is in possession of the same and is on notice of the contractual provisions that Mr.

       Jackson alleges have been breached.


        WHEREFORE, Plaintiff, Robert Jackson, demands judgment against the Defendant, First

 Chicago, in an amount in excess of $150,000.00, plus punitive damages, costs, fees and whatever

 additional relief that this Honorable Court deems just and appropriate.




                                                 THE BARRIST FIRM, LLC




                                                 By: /s/ ASB3587
                                                 Adam S. Barrist, Esq.
                                                 THE BARRIST FIRM, LLC
                                                 P.O. Box 1820
                                                 Media, PA 19063

                                                 Attorney for Plaintiff

Date: March 23, 2021




                                                 10
          Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 14 of 16




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
 ROBERT JACKSON                                          : CIVIL ACTION
 317 N. 52nd Street, Apt. 5                              :
 Philadelphia, PA 19139                                  : No.________
                                                         :
                       Plaintiff,                        :
                                                         :
        v.                                               :
                                                         :
 FIRST CHICAGO INSURANCE COMPANY                         :
 6640 S. Cicero Avenue                                   :
 Bedford Park, IL 60638                                  :
                                                         :
                       Defendant.                        :
                                                         :

                                        JURY DEMAND

        Plaintiff, Robert Jackson, hereby demands a trial by twelve (12) jurors.


                                                Respectfully submitted,

                                                THE BARRIST FIRM, LLC




                                                By: /s/ ASB3587
                                                Adam S. Barrist, Esq.
                                                THE BARRIST FIRM, LLC
                                                P.O. Box 1820
                                                Media, PA 19063

                                                Attorney for Plaintiff

Date: March 23, 2021




                                                11
Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 15 of 16




EXHIBIT "A"
         Case 2:21-cv-01389-TJS Document 1 Filed 03/23/21 Page 16 of 16

                                                                              6640 S. Cicero Avenue
                                                                              PO Box 389508
                                                                              Bedford Park, IL 60638
                                                                              Telephone 708-552-4400 or
                                                                              888-262-8864
                                                                              Facsimile 708-552-4499

                                                   January 28, 2021


The Barrist Firm
P.O. Box 1820
Media, PA 19063


Re:    Your Client:          Robert Jackson
       Date of Loss:         07/30/2020
       Our Claim Number:     139975
       Our Insured:          Hamilton Enterprises of Philadelphia Inc


Dear Mr. Adam Barrist:

This will serve to acknowledge receipt of your email correspondence dated January 21, 2021.
Please be advised that authorization is hereby extended for you to accept State Farm Insurance
Co. tender of their $15,000.00 policy limits to the injured party.

The company's action in this matter should not be construed by any party as a waiver of any
rights or defenses the company has under the policy of insurance. The company reserves its
rights to assert any rights or declinations of coverage (known or unknown) it may have under the
policy of insurance or the laws of the State of Pennsylvania.


Sincerely,

KEITH WICKLUND

Keith Wicklund
Claims Department
P:708-325-5195




                         Built on experience, geared for the future
